 1   PATRICIA L. McCABE, CSBN 156634
     Law Offices of Patricia L. McCabe
 2   7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406
 3   Telephone: (818) 907- 9726
     Facsimile: (818) 907-6384
 4   E-mail: patricia@mccabedisabilitylaw.com

 5   Attorneys for Plaintiff,
     ROBERTA NUESTRO LAUSER
 6

 7                         UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
     ROBERTA NUESTRO LAUSER,                         Case No. 2:17-CV-02165-DMC
10
                      Plaintiff,
11          v.                                       ORDER TO EXTEND THE
12   NANCY A. BERRYHILL,                             SCHEDULING DATES
     Acting Commissioner, Social Security,
13
                      Defendant.                     Judge: Honorable Dennis M. Cota
14

15

16   IT IS HEREBY ORDERED, pursuant to the parties’ stipulation, that the time for

17
     Plaintiff to provide Plaintiff’s Motion for Summary Judgment and/or Remand, or
     to deliver new evidence with a Request for Voluntary Remand, shall be extended
18
     to and including December 26, 2018, with all other scheduling dates to be
19
     continued accordingly, per the Case Management Order. Plaintiff’s Reply Brief
20
     will be filed on or before February 14, 2019.
21

22
     Dated: November 1, 2018
23                                               ____________________________________
                                                 DENNIS M. COTA
24
                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
